{¶ 14} I respectfully dissent from the majority opinion.
 {¶ 15} In the absence of an affirmative demonstration in the record to the contrary, the presumption of regularity compels the conclusion the trial court considered the offender's ability to pay restitution as required by R.C. 2929.19(B)(6). To that extent, I disagree with this Court's holding in State v.Fahringer.
 {¶ 16} Because appellant does not challenge the sufficiency of the evidence to support the trial court's order of restitution, I would affirm the trial court's judgment.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Court of Common Pleas of Ashland County, Ohio is hereby reversed and remanded. Costs to appellee.